— Appeal by the defendant from a judgment of the County Court, Nassau County (Delin, J.), rendered September 24, 1984, convicting him under indictment No. 57521 of attempted robbery in the first degree, assault in the second degree, and criminal possession of a weapon in the second degree, and imposing sentence, and from an amended judgment of the same court (Lawrence, J.), rendered September 25, 1984, adjudicating him in violation of probation under indictment No. 56210, and imposing sentence.
Judgment and amended judgment affirmed.
The prosecutor’s inferential bolstering was error (see, People v Holt, 67 NY2d 819; People v Johnson, 57 NY2d 969, 970), but the trial court’s immediate curative instructions were sufficient to dispel whatever prejudicial effect this testimony may have had (see, People v Jalah, 107 AD2d 762).
The prosecution witness’s allusion to the fact that the defendant was a probationer was also error, but, in light of the overwhelming evidence of the defendant’s guilt, this error was harmless (see, People v Crimmins, 36 NY2d 230).
The defendant’s other contentions are either unpreserved (see, People v Medina, 53 NY2d 951, 953), or without merit (see, People v Suitte, 90 AD2d 80). Weinstein, J. P., Niehoff, Lawrence and Kooper, JJ., concur.